    Case: 1:20-cv-07762 Document #: 88 Filed: 08/31/21 Page 1 of 1 PageID #:2602




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                   )
 MICHAEL ROSATI, individually and                  )
 derivatively on behalf of Rosati’s Franchise      )
 Systems, Inc. and WILLIAM ROSATI,                 )
 individually and derivatively on behalf of        )
 Rosati’s Franchise Systems, Inc.,                 )
                                                   )
                Plaintiffs                         )
                                                   )    Case No. 20-cv-7762
        v.                                         )
                                                   )
 ANTHONY ROSATI, DAVID ROSATI, and                 )    Hon. John F. Kness
 POWER PLAY DISTRIBUTORS, LLC                      )    Magistrate Judge Sunil Harjani
           Defendants                              )
                                                   )
        and                                        )
                                                   )
 ROSATI’S FRANCHISE SYSTEMS, INC.                  )
                                                   )
                Nominal defendant.                 )
                                                   )


                                             ORDER

       Plaintiffs shall deposit $250,000.00 with the Clerk of the Court into Courts Registry to

secure the preliminary injunction ordered by this court. (ECF 85). The Clerk of the Court is

directed to invest funds into CRIS (interest bearing account) until further order of the Court.

       It is so ORDERED.


Dated: August 31, 2021                                 ___________________________________
                                                       John F. Kness
                                                       United States District Judge
